Citation Nr: 1430511	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-27 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent for adenocarcinoma of the prostate.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from March 1967 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently returned to the VA RO in Newark, New Jersey.   

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in September 2011.  A transcript of that hearing has been associated with the claims file.  

This case was previously before the Board, most recently in March 2014, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to an initial rating in excess of 10 percent for adenocarcinoma of the prostate is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the occupational and social impairment from the Veteran's PTSD has more nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks than mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but not higher, for PTSD have been met or approximated for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in May 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service medical records are of record.  Private treatment notes have been obtained.  The Veteran has been provided an appropriate VA examination.  

At his September 2011 Board hearing, the Veteran argued that his August 2009 PTSD VA examination was inadequate.  However, a review of the record shows that the VA examiner completely addressed the Veteran's PTSD symptomatology.  Further, at his September 2011 Board hearing, the Veteran denied receiving treatment for his PTSD and there is no indication from the record that the Veteran has reported that his PTSD has increased in severity since the August 2009 VA examination.  Therefore, a remand for a new VA examination is not warranted at this time and there is no bar to proceeding with a final decision on that issue.  

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 10 percent rating is warranted for a mental disorder when there is occupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.   

A 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis

In August 2009, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he experienced restless and disturbed sleep.  He reported that he had nightmares about his experiences while serving in the Republic of Vietnam approximately two or three times per week and that he only averaged approximately four to five hours of sleep per night.  The Veteran reported that when he was awakened by nightmares, he would often stay up and lift weights or walk around his home until he tired himself out again.  He reported being anxious and irritable and that his patience was very short.  The Veteran reported that he was prone to becoming loud and argumentative with others and that such tendency had occassionally contributed to his removal from job sites.  The Veteran reported that he was claustrophobic and that he did not like being in crowds.  He reported that as a result, he did not go on elevators or planes.  The Veteran reported that being in closed in spaces, like elevators, reminded him of being in bunkers.  He reported that he avoided watching war movies and certain parts of the news as they caused him to experience recollections of his time serving in the Republic of Vietnam.  The Veteran reported that he had stopped visiting his local VFW due to annoyance with other soldier's hero stories.  The Veteran reported that he was hypervigilant as he watched everything, needed to face the door, and checked the locks multiple times before laying down to sleep.  The Veteran reported that he would become easily stressed and frequently just wanted to be by himself.  He reported that he experienced difficulty getting close to others, which caused him to struggle with loneliness, as he did not have any male friends with whom he spent time on a regular basis.  However, the Veteran did report that he had been in an on and off relationship with his significant other for approximately 27 years and that he had a good relationship with his adult son.  The Veteran reported that he decompressed by going for long drives or by jogging.   

Upon mental status examination, the Veteran was noted to be in casual attire and was fully oriented times three.  The Veteran was also noted to be cooperative with the evaluation.  The Veteran's mood was irritable and his affect was congruent and tearful on occassion.  The Veteran's speech was clear and his thoughts were relevant and organized.  The Veteran denied current suicidal or homicidal ideation and there was no evidence of cognitive disorganization or psychosis.  The Veteran's eye contact was mostly consistent, his judgment was intact, and his insight appeared average.  The Veteran exhibited a dystonic feature to his isolation.  The examiner diagnosed PTSD and assigned a Global Assessment of Functioning scale (GAF) score of 64 and noted that the Veteran's social and industrial functioning appeared adequate as he had maintained stable employment in the union throughout his adult life.  The examiner also noted that while the Veteran had some meaningful relationships, he experienced frustration with his difficulty in getting close to others, his tendency to be argumentative, and his desire to be by himself most of the time.      

GAF scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).    

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2013).  However, they are just one of many factors considered when determining an evaluation.

A review of the record shows that the Veteran has received sporadic treatment at the VA Medical Center for his PTSD.  A review of the VA Medical Center treatment notes of record shows that the Veteran generally reported symptoms of anxiety and sleep disturbances.  He was generally found to present as alert and oriented with a euthymic mood and his affect was not labile.  There were no significant symptoms present upon mental status examination at any time during his VA Medical Center mental health treatment.  

Also of record is an April 2009 psycho-social assessment report from the Trenton Veterans Center.  In that report it was noted that the Veteran presented with symptoms of nightmares, sleep disturbances, flashbacks, depression, grief, anger, lack of trust in others, and hypervigilance.  It was noted that the Veteran would receive treatment to address his PTSD related symptoms.  There are no other Veterans Center treatment notes of record and at his September 2011 Board hearing, the Veteran reported that he stopped seeking treatment at the Veterans Center because he felt that the counseling was hurting more than it was helping.   

The Board finds that the Veteran is entitled to a 30 percent rating for his PTSD for the entire period on appeal.  In this regard, the Board notes that the occupational and social impairment resulting from his PTSD has more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  This level of impairment has been manifested by symptoms of anxiety, sleep disturbances, hypervigilance, irritability, occasional angry outbursts resulting in removal from job sites, isolative tendencies, and an inability to establish and maintain social and occupational relationships.  For these reasons, the Board finds that when the Veteran's psychiatric disability picture is considered as a whole, his symptoms are more appropriately contemplated by the criteria for a 30 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Board acknowledges that the results of the VA examinations and the symptoms described in the VA examination reports and various mental health treatment notes do not indicate that the Veteran experiences all of the symptoms associated with a 30 percent rating for a psychiatric disability.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks is sufficient to warrant a 30 percent rating for the entire period on appeal even though all the specific symptoms listed for a 30 percent rating are not manifested.

Consideration has been given to assigning a higher rating.  However, there is no indication from the evidence of record that the Veteran has occupational and social impairment with reduced reliability and productivity.  In this regard, the Veteran does not have a flattened affect, he does not experience panic attacks, his speech has been noted to be normal, and there is no indication that he has any impairment in thinking.  There is no indication from the record that the Veteran has any memory impairment or that he has disturbances in motivation and mood.  In fact, the Veteran was able to maintain employment prior to his retirement.  He has had a relationship with the same woman for approximately 27 years.  The Veteran also maintains a good relationship with his son, who he has reported that he sees twice a week.  Additionally, while the Veteran has been noted to take anti-anxiety medication on occasion, there is no indication that he takes medication regularly and by his own admission, prefers herbal supplements to help control his symptoms.  Therefore, the Board finds that a rating in excess of 30 percent for PTSD is not warranted at this time.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  In addition, the evidence does not show frequent hospitalization, or even regular outpatient mental health treatment, beyond that envisioned by the currently assigned rating.  Further, there is no indication that the Veteran's PTSD causes marked interference with employment beyond that contemplated by the currently assigned rating.  Therefore, the Board finds that referral of this case for extra-schedular consideration is not warranted.


ORDER

Entitlement to an initial rating of 30 percent, but not higher, for PTSD is granted for the entire period on appeal, subject to the criteria applicable to the payment of monetary benefits.


REMAND

Regrettably, the Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  

In the March 2014 remand, the Board directed that treatment records regarding the Veteran's treatment for his adenocarcinoma of the prostate be obtained from his private treatment provider.  A review of the record shows that attempts to obtain the pertinent records were made.  However, when the records were not received following two attempts, the AOJ issued a supplemental statement of the case and returned the case to the Board for further appellate action.  

However, a review of the record shows that the Veteran's private physician submitted a letter after the statement of the case was issued indicating that the requested records had been sent to VA on April 7, 2014.  There is no indication from the record that the private treatment notes have been added to the record.  

Therefore, as additional private treatment records regarding the Veteran's adenocarcinoma of the prostate have been submitted, but not added to the record, the Board finds that a decision with regard to that issue cannot be rendered at this time.  The identified records should be added to the Veteran's electronic claims file and the case readjudicated prior to being returned to the Board for further appellate action.  

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding pertinent private treatment records with the Veteran's electronic claims file, to specifically include any records sent to VA by the Veteran's private physician on April 7, 2014.  

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


